Per Curiam. This is an original contempt proceeding. The facts are as follows: Respondent Clyde Lee is a member of the Bar of Arkansas and was employed to represent two co-defendants, Robert Bogard and George Willis, in a criminal case in the Circuit Court of Columbia County. The case was tried, and the co-defendants were found guilty. George Willis was sentenced to life in prison, and Robert Bogard was sentenced to forty (40) years in prison. By that time, the co-defendants were indigent, and the trial judge, the Honorable John Graves, appointed respondent Lee to represent the co-defendants. Because of the appointment, respondent Lee could receive a fee in this court for his representation of the indigent appellants. Respondent Lee tendered the record to this court in an untimely manner on April 10, 1991. We granted a motion for a rule on the clerk and set a briefing schedule. The appellants’ brief was due June 8,1991. When no brief was received by September 18,1991, the clerk informed respondent Lee, by letter, of the need to file the brief. The clerk received neither a brief nor an explanation. By December 16, 1991, a brief still had not been filed, and this court issued its order directing the respondent to appear on January 13,1992, and show cause why he should not be held in contempt for failing to file a timely brief. On January 13, 1992, the respondent appeared before this court without filing the brief and pleaded guilty. He stated that there was mitigating circumstances, asked for leniency, and asked for time to complete the brief. At the contempt hearing respondent Lee stated that co-defendant Bogard is now deceased, but co-defendant Willis remains in prison without his appeal being heard. The appeal must not be delayed any longer. In the contempt hearing before this court, respondent Lee stated that he has examined the transcript of the trial and is now prepared to write the brief. Accordingly, we order respondent Lee to file the brief in this court within fifteen (15) days from the date of this per curiam. We accept respondent Lee’s plea of guilt and postpone fixing a sentence until the due date of the brief.